Exhibit 4.5 XOMA LTD., ISSUER AND [TRUSTEE], TRUSTEE INDENTURE DATED AS OF [], SUBORDINATED DEBT SECURITIES TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS SECTION 1.01 Definitions of Terms 1 ARTICLE 2 ISSUE, DESCRIPTION, TERMS, EXECUTION, REGISTRATION AND EXCHANGE OF SECURITIES SECTION 2.01 Designation and Terms of Securities 5 SECTION 2.02 Form of Securities and Trustee’s Certificate 7 SECTION 2.03 Denominations; Provisions for Payment 7 SECTION 2.04 Execution and Authentications 9 SECTION 2.05 Registration of Transfer and Exchange 10 SECTION 2.06 Temporary Securities 11 SECTION 2.07 Mutilated, Destroyed, Lost or Stolen Securities 11 SECTION 2.08 Cancellation 12 SECTION 2.09 Benefits of Indenture 12 SECTION 2.10 Authenticating Agent 12 SECTION 2.11 Global Securities 13 ARTICLE 3 REDEMPTION OF SECURITIES AND SINKING FUND PROVISIONS SECTION 3.01 Redemption 14 SECTION 3.02 Notice of Redemption 14 SECTION 3.03 Payment Upon Redemption 15 SECTION 3.04 Sinking Fund 16 SECTION 3.05 Satisfaction of Sinking Fund Payments With Securities 16 SECTION 3.06 Redemption of Securities for Sinking Fund 16 ARTICLE 4 COVENANTS SECTION 4.01 Payment of Principal, Premium and Interest 17 SECTION 4.02 Maintenance of Office or Agency 17 SECTION 4.03 Paying Agents 17 SECTION 4.04 Appointment To Fill Vacancy in Office of Trustee 18 SECTION 4.05 Compliance With Consolidation Provisions 18 -i- Page ARTICLE 5 SECURITYHOLDERS’ LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE SECTION 5.01 Company To Furnish Trustee Names and Addresses of Securityholders 19 SECTION 5.02 Preservation of Information; Communications With Securityholders 19 SECTION 5.03 Reports by the Company 19 SECTION 5.04 Reports by the Trustee 20 ARTICLE 6 REMEDIES OF THE TRUSTEE AND SECURITYHOLDERS ON EVENT OF DEFAULT SECTION 6.01 Events of Default 20 SECTION 6.02 Collection of Indebtedness and Suits for Enforcement by Trustee 22 SECTION 6.03 Application of Moneys Collected 23 SECTION 6.04 Limitation on Suits 24 SECTION 6.05 Rights and Remedies Cumulative; Delay or Omission Not Waiver 24 SECTION 6.06 Control by Securityholders 25 SECTION 6.07 Undertaking To Pay Costs 25 ARTICLE 7 CONCERNING THE TRUSTEE SECTION 7.01 Certain Duties and Responsibilities of Trustee 26 SECTION 7.02 Certain Rights of Trustee 27 SECTION 7.03 Trustee Not Responsible for Recitals or Issuance or Securities 28 SECTION 7.04 May Hold Securities 28 SECTION 7.05 Moneys Held in Trust 29 SECTION 7.06 Compensation and Reimbursement 29 SECTION 7.07 Reliance on Officers’ Certificate 29 SECTION 7.08 Disqualification; Conflicting Interests 30 SECTION 7.09 Corporate Trustee Required; Eligibility 30 SECTION 7.10 Resignation and Removal; Appointment of Successor 30 SECTION 7.11 Acceptance of Appointment by Successor 31 SECTION 7.12 Merger, Conversion, Consolidation or Succession to Business 33 SECTION 7.13 Preferential Collection of Claims Against the Company 33 SECTION 7.14 Notice of Default 33 -ii- Page ARTICLE 8 CONCERNING THE SECURITYHOLDERS SECTION 8.01 Evidence of Action by Securityholders 33 SECTION 8.02 Proof of Execution by Securityholders 34 SECTION 8.03 Who May Be Deemed Owners 34 SECTION 8.04 Certain Securities Owned by Company Disregarded 35 SECTION 8.05 Actions Binding on Future Securityholders 35 ARTICLE 9 SUPPLEMENTAL INDENTURES SECTION 9.01 Supplemental Indentures Without the Consent of Securityholders 35 SECTION 9.02 Supplemental Indentures With Consent of Securityholders 37 SECTION 9.03 Effect of Supplemental Indentures 37 SECTION 9.04 Securities Affected by Supplemental Indentures 37 SECTION 9.05 Execution of Supplemental Indentures 38 ARTICLE 10 SUCCESSOR ENTITY SECTION 10.01 Company May Amalgamate, Consolidate, Etc. 38 SECTION 10.02 Successor Entity Substituted 39 SECTION 10.03 Evidence of Consolidation, Etc. to Trustee 39 ARTICLE 11 SATISFACTION AND DISCHARGE SECTION 11.01 Satisfaction and Discharge of Indenture 39 SECTION 11.02 Discharge of Obligations 40 SECTION 11.03 Deposited Moneys To Be Held in Trust 40 SECTION 11.04 Payment of Moneys Held by Paying Agents 40 SECTION 11.05 Repayment to Company 41 ARTICLE 12 IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS AND DIRECTORS SECTION 12.01 No Recourse 41 -iii- Page ARTICLE 13 MISCELLANEOUS PROVISIONS SECTION 13.01 Effect on Successors and Assigns 41 SECTION 13.02 Actions by Successor 42 SECTION 13.03 Surrender of Company Powers 42 SECTION 13.04 Notices 42 SECTION 13.05 Governing Law 42 SECTION 13.06 Treatment of Securities as Debt 42 SECTION 13.07 Certificates and Opinions as to Conditions Precedent 42 SECTION 13.08 Payments on Business Days 43 SECTION 13.09 Conflict With Trust Indenture Act 43 SECTION 13.10 Counterparts 43 SECTION 13.11 Separability 43 SECTION 13.12 Compliance Certificates 43 (1) This Table of Contents does not constitute part of the Indenture and shall not have any bearing on the interpretation of any of its terms or provisions. -iv- INDENTURE INDENTURE, dated as of [], 200, among XOMA Ltd., a Bermuda company (the “Company”), and [TRUSTEE], as trustee (the “Trustee”): WHEREAS, for its lawful corporate purposes, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of debt securities (hereinafter referred to as the “Securities”), in an unlimited aggregate principal amount to be issued from time to time in one or more series as in this Indenture provided, as registered Securities without coupons, to be authenticated by the certificate of the Trustee; WHEREAS, to provide the terms and conditions upon which the Securities are to be authenticated, issued and delivered, the Company has duly authorized the execution of this Indenture; and WHEREAS, all things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, in consideration of the premises and the purchase of the Securities by the holders thereof, it is mutually covenanted and agreed as follows for the equal and ratable benefit of the holders of Securities: ARTICLE 1 DEFINITIONS SECTION 1.01Definitions of Terms. The terms defined in this Section (except as in this Indenture or any indenture supplemental hereto otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any indenture supplemental hereto shall have the respective meanings specified in this Section and shall include the plural as well as the singular.All other terms used in this Indenture that are defined in the Trust Indenture Act of 1939, as amended, or that are by reference in such Act defined in the Securities Act of 1933, as amended (except as herein or any indenture supplemental hereto otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in said Trust Indenture Act and in said Securities Act as in force at the date of the execution of this instrument. “Authenticating Agent” means an authenticating agent with respect to all or any of the series of Securities appointed by the Trustee pursuant to Section 2.10. “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law for the relief of debtors. “Board of Directors” means the Board of Directors of the Company or any duly authorized committee of such Board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification. “Business Day” means, with respect to any series of Securities, any day other than a day on which federal or state banking institutions in the Borough of Manhattan, the City of New York, or in the city of the Corporate Trust Office of the Trustee, are authorized or obligated by law, executive order or regulation to close. “Certificate” means a certificate signed by any Officer.The Certificate need not comply with the provisions of Section 13.07. “Company” means XOMA Ltd., a Bermuda company, and, subject to the provisions of Article Ten, shall also include its successors and assigns. “Corporate Trust Office” means the office of the Trustee at which, at any particular time, its corporate trust business shall be principally administered, which office at the date hereof is located at . “Custodian” means any receiver, trustee, assignee, liquidator or similar official under any Bankruptcy Law. “Default” means any event, act or condition that with notice or lapse of time, or both, would constitute an Event of Default. “Depositary” means, with respect to Securities of any series for which the Company shall determine that such Securities will be issued as a Global Security, The Depository Trust Company, New York, New York, another clearing agency, or any successor registered as a clearing agency under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or other applicable statute or regulation, which, in each case, shall be designated by the Company pursuant to either Section 2.01 or 2.11. “Event of Default” means, with respect to Securities of a particular series, any event specified in Section 6.01, continued for the period of time, if any, therein designated. “Global Security” means, with respect to any series of Securities, a Security executed by the Company and delivered by the Trustee to the Depositary or pursuant to the Depositary’s instruction, all in accordance with the Indenture, which shall be registered in the name of the Depositary or its nominee. “Governmental Obligations” means securities that are (a) direct obligations of the United States of America for the payment of which its full faith and credit is pledged or (b)obligations of a Person controlled or supervised by and acting as an agency or instrumentality of the United States of America, the payment of which is unconditionally guaranteed as a full faith and credit obligation by the United States of America that, in either case, are not callable or redeemable at -2- the option of the issuer thereof at any time prior to the stated maturity of the Securities, and shall also include a depositary receipt issued by a bank or trust company as custodian with respect to any such Governmental Obligation or a specific payment of principal of or interest on any such Governmental Obligation held by such custodian for the account of the holder of such depositary receipt; provided, however, that (except as required by law) such custodian is not authorized to make any deduction from the amount payable to the holder of such depositary receipt from any amount received by the custodian in respect of the Governmental Obligation or the specific payment of principal of or interest on the Governmental Obligation evidenced by such depositary receipt. “herein”, “hereof” and “hereunder”, and other words of similar import, refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Indenture” means this instrument as originally executed or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into in accordance with the terms hereof. “Interest Payment Date”, when used with respect to any installment of interest on a Security of a particular series, means the date specified in such Security or in a Board Resolution or in an indenture supplemental hereto with respect to such series as the fixed date on which an installment of interest with respect to Securities of that series is due and payable. “Officer” means, with respect to the Company, the chairman of the Board of Directors, a chief executive officer, a president, a chief operating officer, any senior vice president, any vice president or a chief financial officer, the treasurer or any assistant treasurer, the controller or any assistant controller or the secretary or any assistant secretary. “Officers’ Certificate” means a certificate signed by any two Officers.Each such certificate shall include the statements provided for in Section 13.07, if and to the extent required by the provisions thereof. “Opinion of Counsel” means an opinion in writing subject to customary exceptions of legal counsel, who may be an employee of or counsel for the Company, that is delivered to the Trustee in accordance with the terms hereof.Each such opinion shall include the statements provided for in Section 13.07, if and to the extent required by the provisions thereof. “Outstanding”, when used with reference to Securities of any series, means, subject to the provisions of Section 8.04, as of any particular time, all Securities of that series theretofore authenticated and delivered by the Trustee under this Indenture, except (a) Securities theretofore canceled by the Trustee or any paying agent, or delivered to the Trustee or any paying agent for cancellation or that have previously been canceled; (b) Securities or portions thereof for the payment or redemption of which moneys or Governmental Obligations in the necessary amount shall have been deposited in trust with the Trustee or with any paying agent (other than the Company) or shall have been set aside and segregated in trust by the Company (if the Company shall act as its own paying agent); provided, however, that if such Securities or portions of such Securities are to be redeemed prior to the maturity thereof, notice of such redemption shall have been given as in Article Three provided, or provision satisfactory to the Trustee shall have been -3- made for giving such notice; and (c) Securities in lieu of or in substitution for which other Securities shall have been authenticated and delivered pursuant to the terms of Section 2.07. “Person” means any individual, corporation, partnership, joint venture, joint-stock company, limited liability company, association, trust, unincorporated organization, any other entity or organization, including a government or political subdivision or an agency or instrumentality thereof. “Predecessor Security” of any particular Security means every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security; and, for the purposes of this definition, any Security authenticated and delivered under Section 2.07 in lieu of a lost, destroyed or stolen Security shall be deemed to evidence the same debt as the lost, destroyed or stolen Security. “Responsible Officer” when used with respect to the Trustee means the chairman of its board of directors, the chief executive officer, the president, any vice president, the secretary, the treasurer, any trust officer, any corporate trust officer or any other officer or assistant officer of the Trustee customarily performing functions similar to those performed by the Persons who at the time shall be such officers, respectively, or to whom any corporate trust matter is referred because of his or her knowledge of and familiarity with the particular subject. “Securities” means the debt Securities authenticated and delivered under this Indenture. “Securityholder”, “holder of
